                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

CYNTHIA L. HUTTON,                            )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )         Case No. CIV-17-1259-G
                                              )
NANCY A. BERRYHILL, Acting                    )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                                OPINION AND ORDER

       Plaintiff Cynthia L. Hutton brings this action pursuant to 42 U.S.C. § 405(g) for

judicial review of the final decision of the Commissioner of the Social Security

Administration (“SSA”) denying Plaintiff’s application for disability insurance benefits

(“DIB”) under Title II of the Social Security Act, 42 U.S.C. §§ 401-434. The Court has

reviewed the administrative record (Doc. No. 12, hereinafter “R. _”),1 and the arguments

and authorities submitted by the parties. The Commissioner’s decision is reversed and

remanded for further proceedings consistent with this Opinion. A separate judgment will

be entered.

                    PROCEDURAL HISTORY AND ADMINISTRATIVE DECISION

       Plaintiff protectively filed her DIB application on June 7, 2015, alleging disability

beginning on January 6, 2015. R. 15, 289-96. The SSA denied her application initially

and on reconsideration. R. 186-216, 219-23. At Plaintiff’s request, an administrative law


1
 With the exception of the administrative record, references to the parties’ filings use the
page numbers assigned by the Court’s electronic filing system.
judge (“ALJ”) held a hearing on January 19, 2017, R. 152-80, after which the ALJ issued

an unfavorable decision on June 1, 2017. R. 12-29. The SSA Appeals Council found no

reason to review the ALJ’s decision, R. 1-7, which now stands as the Commissioner’s final

decision. See 20 C.F.R. § 404.981.

       The ALJ followed the five-step sequential evaluation process in determing Plaintiff

was not entitled to disability benefits. See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009); 20 C.F.R. § 404.1520. At step one, the ALJ found that Plaintiff had not engaged in

substantial gainful activity since her alleged disability-onset date. R. 17. At step two, the

ALJ determined that Plaintiff has the following severe impairments:

       obesity, degenerative disc disease status post surgical repair, left shoulder
       injury status post November 2016 surgical repair, obstructive sleep apnea,
       osteoarthritis, carpal tunnel syndrome status post surgical repair, and
       hypertension.

R. 17-18. The ALJ found the alleged fibromyalgia and stroke with memory loss are not

medically determinable impairments and that Plaintiff’s tinnitus and mental impairments

are not severe. R. 17-19.

       At step three, the ALJ found Plaintiff does not have an impairment or combination

of impairments that meets or medically equals the severity of any of the presumptively

disabling impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 19-20.

       The ALJ next assessed Plaintiff’s residual functional capacity (“RFC”) during the

relevant period, based on all her medically determinable impairments:

       After careful consideration of the entire record, the undersigned finds that
       the claimant has the [RFC] to lift and carry ten pounds occasionally and less
       than ten pounds frequently. The claimant can sit for about six hours during
       an eight-hour workday and can stand and walk for at least two hours during


                                             2
         an eight-hour workday. The claimant can occasionally climb, balance, stoop,
         kneel, crouch, and crawl. The claimant can occasionally reach overhead.
         The claimant can frequently handle and finger.

R. 21.

         Based on the hearing testimony of a vocational expert (“VE”), the ALJ determined

at step four that Plaintiff can perform her past relevant work as a customer-service

representative—a sedentary, semiskilled job with an SVP of 4. R. 28. Thus, the ALJ

determined Plaintiff is not disabled within the meaning of the Social Security Act. R. 29;

see 20 C.F.R. § 404.1520(a)(4)(iv), (f).

                                   STANDARD OF REVIEW

         This Court’s judicial review of the Commissioner’s final decision is limited to

determining whether factual findings are supported by substantial evidence in the record

as a whole and whether correct legal standards were applied. Poppa v. Astrue, 569 F.3d

1167, 1169 (10th Cir. 2009).       “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Doyal v. Barnhart,

331 F.3d 758, 760 (10th Cir. 2003) (internal quotation marks omitted). “A decision is not

based on substantial evidence if it is overwhelmed by other evidence in the record or if

there is a mere scintilla of evidence supporting it.” Branum v. Barnhart, 385 F.3d 1268,

1270 (10th Cir. 2004) (internal quotation marks omitted).        The court “meticulously

examine[s] the record as a whole,” including any evidence “that may undercut or detract

from the ALJ’s findings,” in determining whether the ALJ’s decision is supported by

substantial evidence. Wall, 561 F.3d at 1052 (internal quotation marks omitted). Though

a reviewing court considers whether the Commissioner followed applicable rules of law in


                                             3
weighing particular types of evidence in disability cases, the court does not reweigh the

evidence or substitute its own judgment for that of the Commissioner. Bowman v. Astrue,

511 F.3d 1270, 1272 (10th Cir. 2008).

                                          ANALYSIS

       A.     Plaintiff’s Assignment of Error

       Plaintiff alleges that her pain from medically determinable impairments, and the

side effects of medication she must take to control her pain, make it impossible for her to

perform even sedentary work. She contends that the ALJ, in determining that Plaintiff’s

allegations of disabling pain are inconsistent with the medical evidence, erroneously

applied the two-step process for analyzing subjective symptoms set forth in Luna v. Bowen,

834 F.2d 161 (10th Cir. 1987). See also SSR 16-3p, 2017 WL 5180304, at *3 (Oct. 25,

2017); see also id. at *1 (prescribing that the Ruling applies to SSA decisions issued on or

after March 28, 2016).

       B.     The Two-Step Process for Evaluating Symptoms

       Social Security Ruling 16-3p prescribes that an ALJ will engage in a two-step analysis

in evaluating a claimant’s impairment-related symptoms. First, the ALJ must “consider

whether there is an underlying medically determinable . . . impairment(s) that could

reasonably be expected to produce an individual’s symptoms, such as pain.” SSR 16-3p,

2017 WL 5180304, at *3 (Oct. 25, 2017); see also id. at *1 (prescribing that the Ruling applies

to SSA decisions issued on or after March 28, 2016). To satisfy the first requirement, the

SSA “do[es] not consider whether the severity of an individual’s alleged symptoms is




                                              4
supported by the objective medical evidence.” SSR 16-3p, 2017 WL 5180304 at *3

(emphasis added).

       Second, if such an impairment is established, the ALJ must “evaluate the intensity and

persistence” of the claimant’s symptoms “to determine the extent to which the symptoms

limit an individual’s ability to perform work-related activities.” Id. at *3; see also 20 C.F.R.

§ 404.1529(c) (2016). At this second step, in addition to considering all the evidence to

evaluate the effects of a claimant’s symptoms, the ALJ should also consider the relevant

factors set forth in 20 C.F.R. § 404.1529(c)(3). These factors include:

       1. The claimant’s daily activities;
       2. The location, duration, frequency, and intensity of pain or other symptoms;
       3. Factors that precipitate and aggravate the symptoms;
       4. The type, dosage, effectiveness, and side effects of any medication the
          claimant takes or has taken to alleviate pain or other symptoms;
       5. Treatment, other than medication, the claimant receives or has received
          for relief of pain or other symptoms;
       6. Any measures other than treatment the claimant uses or has used to relieve
          pain or other symptoms (e.g., lying flat on his or her back, standing for 15
          to 20 minutes every hour, or sleeping on a board); and
       7. Any other factors concerning the claimant’s functional limitations and
          restrictions due to pain or other symptoms.

SSR 16-3p, 2017 WL 5180304, at *7-8.

       C.     The ALJ’s Analysis of Plaintiff’s Symptoms

       As part of the RFC determination, and relevant to step one of the Luna analysis, the

ALJ found that “[Plaintiff’s] medically determinable impairments could reasonably be

expected to produce [Plaintiff’s] above alleged symptoms[.]” R. 22. Plaintiff does not

challenge this finding by the ALJ.


                                               5
       Relevant to the second step, the ALJ summarized Plaintiff’s testimony describing

the functional limitations resulting from her pain-producing impairments and side effects

of medication:

       At the hearing, [Plaintiff] alleged she is unable to work primarily due to pain
       and the side effects of pain medication. She testified to a history of surgeries
       in her neck, shoulder, wrists, and feet, and alleged she has relied on a doctor
       prescribed wheelchair whenever she must move about out in public for the
       last four years. [Plaintiff] described neck pain radiating to her right shoulder
       and down her forearm into her wrist. She described pain with walking that
       feels as if she has a rock in her sock. [Plaintiff] described drowsiness as a
       side effect of pain medication, and reported she normally sleeps twelve hours
       in a 24-hour period, with her sleep interrupted about every three hours due
       to pain. In addition to this, [Plaintiff] testified she spends about eight hours
       a day lying down. She acknowledged that she is pain free on her medication
       which she reported as including OxyContin, Percocet, and Lyrica. [Plaintiff]
       testified that her family helps her with personal care, and that she is unable
       to lift her arms to wash her hair or complete other activities. She alleged a
       limited, but improving ability to hold onto items. [Plaintiff] further alleged
       that her family does not leave her at home alone because they are concerned
       that she is at risk of falling.

R. 21. The ALJ then found that Plaintiff’s statements regarding the intensity, persistence,

and limiting effects of her symptoms were “not entirely consistent with the medical

evidence and other evidence in the record” and that Plaintiff’s statements “have been found

to affect [Plaintiff’s] ability to work only to the extent they can reasonably be accepted as

consistent with the objective medical and other evidence.” R. 22.

       Plaintiff challenges this second-step assessment of Plaintiff’s symptoms, and the

ALJ’s related consideration of the medical evidence, as failing to comport with the

requirements of Social Security Ruling 16-3p. See Pl.’s Br. at 3-15. The Court agrees. As

outlined below, the ALJ’s ultimate conclusion that Plaintiff’s reported symptoms are




                                              6
inconsistent with the medical record is not supported by substantial evidence and is, in fact,

overwhelmed by evidence contrary to this conclusion.

       The ALJ did offer a lengthy summary of the medical evidence. For example, the

ALJ described the many surgeries Plaintiff had undergone on her neck, feet, and arms

before her alleged onset date, resulting in the need for pain management. The ALJ noted

Plaintiff had been on opioid pain medication since 2008 and that, in April 2009, Plaintiff

underwent anterior discectomy and fusion (“ACDF”) at C4-5. R. 22, 1055. The ALJ stated

that after Plaintiff’s surgery she “went back to her normal routine for a number of years.”

R. 22. But the medical record to which the ALJ cites actually states the radiculopathy—

i.e., pinched nerves—of her right upper extremity returned after only eight months. R.

1040. A medical record generated by Dr. Michael H. Wright dated March 27, 2013, states

that Plaintiff, as of that date, had had “multiple previous cervical spine surgeries including

previous anterior cervical discectomy and fusions of the C4-5, C5-6 and C6-7 levels, along

with revision of these surgeries.” R. 529. The ALJ notes that the record describes her most

recent surgery, as of that date, as “a hardware removal with revision ACDF of the C4-5

level with allograft bone grafting in December 2012.” R. 22, 529. Because of delayed

union, she underwent posterior instrumentation of C4-C6 with iliac bone graft on April 2,

2013. R. 22, 442, 527. As the ALJ noted, Plaintiff’s medical provider released her to work

six weeks later, but only for four hours per day. R. 22, 527.2




2
  The ALJ does not cite to any medical evidence authorizing Plaintiff to work more than
four hours in a workday.


                                              7
      For further context, the evidence in the record and the ALJ’s evaluation reflect as

follows:

      •      On April 29, 2015, Plaintiff presented as a new patient to Dr. Robert Thomas
      in Birmingham, Alabama. He assessed Plaintiff with “Failed Laminectomy
      Syndrome,” which he described as “a complex and difficult pain syndrome with
      multiple factors interacting to sustain the patient’s pain complaint. Typically, these
      include mechanical and or psychological dysfunction.” R. 698. The ALJ noted Dr.
      Thomas’ diagnosis, R. 22.

      •      The ALJ also noted the results of an MRI from February 11, 2015, taken
      because of Plaintiff’s reported right-sided neck pain radiating to the right arm. R.
      520. The findings demonstrated significant right neural foraminal stenosis at C5-
      C6 from uncinate and facet spurring resulting in encroachment of the right C6 nerve,
      as well as significant bilateral neural foraminal stenosis at C3-C4 from
      uncovertebral disc osteophyte complexes resulting in likely encroachment of the
      exiting bilateral C4 nerves, with a small posterior osteophyte ridge mildly narrowing
      the central spinal canal. R. 520. The ALJ mentioned the results of this study, R.
      22, but emphasized that the study “did not suggest failed union” from Plaintiff’s
      previous cervical fusions.

      •      A nerve-conduction study done August 24, 2015, yielded abnormal results
      indicating bilateral neuropathies at the wrists, suggestive of mild carpal tunnel
      syndrome and some mild left ulnar sensory neuropathy, but no evidence of
      radiculopathy. R. 847.

      •      Another MRI study was undertaken in April 2016 after Plaintiff had broken
      her left arm and was reportedly experiencing left-sided neck pain with left upper
      extremity radiculopathy. R. 1063-64. The MRI results included the following
      description:

           At C3/4, there is left facet arthropathy with bilateral uncovertebral
           hypertrophy. There is an annular disc bulge with posterior endplate
           spurring. There is effacement of the ventral and dorsal thecal sac with
           flattening of the spinal cord. There is moderate central canal
           narrowing measuring 7mm. There is moderate/severe right[,] with
           severe left[,] neuroforaminal narrowing. This could compromise the
           exiting C4 nerve roots, left greater than right. R. 1064.

      In rejecting Plaintiff’s allegations of disabling neck pain, the ALJ stated, “The

evidence does not indicate cervical radiculopathy, and the claimant has not had further



                                             8
neck surgeries since her last fusion in 2013.” R. 22. The ALJ also focused upon the fact

that the August 2015 study did not show motor radiculopathy of the upper extremities. R.

22. But only this single study indicated the absence of radiculopathy, and it was performed

before Plaintiff broke her left arm. In March 2016, Plaintiff reported to Demille Madoux,

MD, that she was experiencing “constant” and “increasing neck pain” going down “both

arms,” as well as “left arm pain due to her fractured shoulder,” which was not “healing

well.” R. 1052-53. As to the possibility of additional neck surgery, the ALJ does not point

to any evidence of a medical source suggesting that a sixth fusion surgery would alleviate

Plaintiff’s pain or of Plaintiff refusing to undergo further surgery. In fact, Plaintiff testified

that Dr. Wright, one of Plaintiff’s treating physicians, had told her that her neck “just wasn’t

able to support the fusion that had been done” and that her neck was never going to be the

way it “used to be.” R. 163. Thus, the record reflects medical evidence consistent with

Plaintiff’s testimony of the limiting effects of her neck pain and contradictory of reasons

relied on by the ALJ to discount that testimony.

       The ALJ correctly noted that “the claimant’s treatment for cervical degenerative

disc disease has focused on pain management.” R. 22. To the extent this was a criticism,

it is unsupported. After five failed surgical attempts to relieve Plaintiff’s symptoms, pain

management was plainly a reasonable approach. To manage her pain, Plaintiff was

prescribed OxyContin, Percocet, Lidoderm patches, and Lyrica. R. 22. Plaintiff testified

that while these medications helped control her pain, they also made her tired and unable

to perform her former job as customer-service representative. R. 162. The ALJ pointed to

nothing in the record that would suggest Plaintiff did not need the prescribed medications


                                                9
to manage her pain. And there is no dispute that the type and amount of medication

Plaintiff was taking could make her feel tired and sleepy. The ALJ, however, appears to

have discounted Plaintiff’s testimony of the limitations caused by these medications due to

Plaintiff’s failure to consistently report side effects to her treating sources. R. 25. But a

focus in the providers’ notes on the efficacy of the prescribed medications rather than their

side effects is not unusual and is not sufficient by itself to discount Plaintiff’s testimony.

         Further, Plaintiff reported that she uses a prescribed wheelchair. R. 361, 382. In

rejecting Plaintiff’s claims of disabling pain and in omitting the use of an ambulatory aid

from the RFC, the ALJ relies heavily on his conclusion that Plaintiff’s use of a wheelchair

is not medically necessary. R. 23-24. The ALJ states that while Plaintiff reasonably could

have been “prescribed a wheelchair for short-term use following surgery, there is no

evidence that this occurred.” R. 23. The medical records demonstrate, however, a

wheelchair was prescribed for Plaintiff and delivered to her on February 8, 2013. R. 183-

84; see also SSR 96-9p, 1996 WL 374185, at *7 (July 2, 1996) (prescribing that an RFC

should include the use of an assistive device if there is “medical documentation establishing

the need” for the device and “describing the circumstances for which it is needed”); Staples

v. Astrue, 329 F. App’x 189, 191-92 & n.1 (10th Cir. 2009). And, as noted by the ALJ,

Plaintiff was observed using a wheelchair throughout 2015 and when attending her

consultative examination in March 2016 and the administrative hearing in January 2017.

R. 23.

         In sum, the ALJ’s consideration of the effects of Plaintiff’s pain and other symptoms

and his finding that her symptoms do not limit her ability to work do not comport with the


                                              10
requirements of Social Security Ruling 16-3p, resulting in an RFC that is not supported by

substantial evidence in the record. See Poppa, 569 F.3d at 1169, 1171. Consequently,

reversal is required.

                                      CONCLUSION

       For the reasons outlined above, the decision of the Commissioner is REVERSED

and the case REMANDED for further proceedings pursuant to the fourth sentence of 42

U.S.C. § 405(g). A separate judgment shall be entered.

       IT IS SO ORDERED this 28th day of August, 2019.




                                           11
